DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 1, “the right-hand and left-hand links” should be --the at least one right-hand and at least one left-hand links--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 1is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosure states an approximation of the angle of the lateral panels to the vertical as ±2 degrees, however provides no indication of the axes of the connecting elements relative to the panels. Similarly for the shear pin, there is no indication of the tolerance of the angle of the loads that are reacted. It is therefore unclear as to how “approximate” the angles must be.
Note: the term “approximately” in claim 6 is deemed definite with respect to the sizing of the diameters, as this is understood to be as of sufficient size to ensure proper connection of components (i.e. too small and pieces don’t cooperate to hold, too large and pieces don’t fit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart et al. (US 2012/0305700) in view of Kang et al. (US 20160159487).

Regarding independent claim 1:
Stuart discloses an aircraft comprising:	at least one wing ([0023]);
at least one primary structure of a pylon (50; [0022]); and
a rear wing attachment connecting the primary structure and wing (e.g. Fig 2),
the primary structure having upper and lower spars and left and right lateral panels (as seen in e.g. Figs 14 and 15),
wherein the rear attachment comprises left and right hand links (62; Fig 17; [0023]) having first and second ends connected to the primary structure and wing by respective connecting elements (each end as seen in e.g. Figs 2 and 6), the connecting elements having axes of pivoting mutually parallel and approximately perpendicular to the respective right and left lateral panels (as seen in e.g. Fig 5).
Stuart does not disclose a shear pin on the primary structure or wing and a housing on the other of the primary structure and wing configured to react loads perpendicular to the vertical.
Kang teaches a pylon mounting system having a shear pin (20; Fig 4) in a housing (generally 40; Fig 5) to transfer shear loads acting upon the system ([0017]; [0019]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Stuart to use a shear pin system as taught by Kang for the predictable advantage of transferring shear loads in the mounting system, thus preventing shear damage to the primary components (e.g. the connecting links conveying vertical loads).

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Stuart discloses the lateral panels having extensions (68) projecting toward the rear with respect to the upper spar (as seen in e.g. Figs 2 and 17), the extensions having passage holes for the respective connecting elements (as seen in e.g. Fig 14).
Note: the claim does not require the extensions to be aft of the upper spar, only projecting toward the rear “with respect” thereto.

Regarding claim 3:
The discussion above regarding claim 2 is relied upon.
Stuart discloses wing fittings attached to the wing, with left and right flanges parallel to the respective lateral panels, and having passage holes to house the respective connecting elements (as seen in Fig 12).

Regarding claim 7:
Stuart discloses the left and right lateral panels making an angle, causing the panels to diverge slightly toward the wing (as seen in Figs 14 and 15, the lower portion of the panels angles inward slightly), however does not disclose an angle of approximately ten degrees.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Stuart to use an angle of approximately ten degrees to provide such an angling of the panels, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
(Note: the applicant states the purpose of the angle is to “make it possible to obtain […] a reduced width at the level of the lower spar”; [0053]. Since Stuart already provides slightly angled panels, this is not deemed a critical component of the invention, as Stuart has the same capability.)

Regarding claim 8:
The discussion above regarding claim 1 is relied upon.
Stuart as modified renders the right and left hand links and shear pin positioned symmetrically with respect to a vertical midplane (as seen in e.g. Fig 14, with the shear pin being disclosed in Kang as in the center of the pylon, e.g. Figs 2 and 5).

Regarding claim 9:
The discussion above regarding claim 1 is relied upon.
Stuart as modified renders the shear pin secured to the upper spar and the housing secured to the wing (as the mounting system secures the engine to the wing, all components are secured together for operation).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart et al. (‘700) in view of Kang et al. (‘487) as applied to claim 3 above, and further in view of Lafont (US 2008/0217502).

Stuart discloses “one or more” links connecting the pylon to the wing, but does not disclose two links at each fitting.
Lafont teaches a pylon mounting system using two links at each fitting (as seen in Fig 2).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Stuart to use two links at each fitting as taught by Lafont for the predictable advantage of reducing the loading of each link in operation by spreading the load to more links, thus reducing the likelihood of failure of any particular connection, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart et al. (‘700) in view of Kang et al. (‘487) (and Lafont (‘502)) as applied to claims 1 (and 4) above, and further in view of West (US 2015/0013142).

Stuart discloses connections between the elements for connecting to the extensions, but does not specifically disclose ball-pivot joints.
West teaches ball-pivot joint connections in cylindrical bodies with diameters that are approximately identical to the passage holes in the elements (Fig 3) in order to allow flexure of the pylon as it bends under applied loads and allow thermal expansion ([0032]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Stuart to use ball-pivots as taught by West for the predictable advantage of allowing flexure and thermal expansion of the pylon, thus preventing damage/failure of the components during operation as they are subjected to differing flight loads and temperatures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619